NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                    Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                Submitted January 14, 2013*
                                  Decided January 24, 2013

                                             Before

                                 RICHARD A. POSNER, Circuit Judge

                               DIANE P. WOOD, Circuit Judge                

                                 DIANE S. SYKES, Circuit Judge

No. 12‐2768                                         Appeal from the 
                                                    United States District Court for the
ANGELA R. WILLIAMS,                                 Southern District of Indiana, 
    Plaintiff‐Appellant,                            Indianapolis Division. 

       v.                                           No. 1:09‐cv‐01113‐TWP‐DML

GENE B. GLICK COMPANY, INC., et al.                 Tanya Walton Pratt,
     Defendants‐Appellees.                          Judge.

                                          O R D E R

        Angela Williams, a resident of subsidized housing in Indianapolis, Indiana, contends
that her apartment manager, its parent company, a private security company, and a security
guard, violated her rights under state and federal law by arresting her, initiating eviction
proceedings against her, and inspecting her home when she was not present. The district
court granted summary judgment to the defendants. Because the facts in the record, which
we construe in Williams’s favor, see Padula v. Leimbach, 656 F.3d 595, 600 (7th Cir. 2011),
establish no legal violations, we affirm the judgment. 



       *
          After examining the briefs and the record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and the record. See FED. R. APP.
P. 34(a)(2)(C).
No. 12‐2768                                                                          Page 2

        Williams lives at the Carriage House apartment complex, which uses a private
security company, Avert Security, LLC. Chad Butts, an Avert employee and Marion County
Reserve Deputy, was on patrol at Carriage House in the early morning hours of August 5,
2007. He detained three young boys who had placed traffic cones in the street and told them
to sit on the curb as he contacted their parents. Seeing these events, Williams approached
Butts, who inquired if she was a parent to one of the boys. She said she was not. Butts
instructed Williams to leave, but she refused, responding that she was “not a slave” and this
was “not a plantation.” Butts warned Williams again to leave the area or else he would
arrest her. Williams ignored the warning and continued to interfere with Butts by again
verbally challenging his authority. He attempted to arrest her, but Williams struggled
during the arrest. As she later conceded in her deposition, she tried “to not let him touch
[her].” Eventually Butts pinned her on the ground and arrested her. Williams was charged
with resisting law enforcement. See IND. CODE § 35‐44.1‐3‐1. 

       Approximately two weeks later, Carriage House sent Williams a notice of
termination informing her that because she had engaged in criminal activity, she had to
vacate her apartment within 30 days. When Williams did not vacate the apartment, Carriage
House began eviction proceedings against her in court. Williams later was acquitted of the
misdemeanor charge, and Carriage House dropped the eviction proceedings. Williams was
never evicted. 

        After these events transpired, Williams signed a new lease with Carriage House. One
of the clauses states: “The Tenant agrees to permit the Landlord, his/her agents or other
persons, when authorized by the Landlord, to enter the unit for the purpose of making
reasonable repairs and periodic inspections.” In accordance with the clause, on July 9, 2008,
Carriage House notified Williams of an upcoming inspection five days later. The notice
listed the correct date of the inspection (July 14) but incorrectly identified the day of the
week as Wednesday instead of Monday. The Carriage House property manager and an
agent from United States Housing and Urban Development inspected Williams’s apartment
as planned on July 14. Williams was not present; four of her minor children were home
alone.

       Invoking the Fair Housing Act, 42 U.S.C. § 1983, and Indiana state law, Williams
sued Carriage House, Avert, and Carriage House’s parent company Gene B. Glick
Company, Inc., in Marion County Superior Court. She contended that the arrest lacked
probable cause and involved excessive force, that the defendants attempted to evict her
because of her race, and that the inspection of her apartment violated her privacy. The
defendants removed the action to federal district court. See 28 U.S.C. §§ 1331, 1443. After
Williams added Deputy Butts to the caption (he was already in the body of the complaint),
No. 12‐2768                                                                             Page 3

Butts moved for summary judgment. The court granted that motion, concluding that
Williams had failed to serve Butts with process and that any claim against him was
untimely. Carriage House, Glick, and Avert also moved for summary judgment. The court
granted those motions, reasoning that they were factually unfounded, and, exercising its
supplemental jurisdiction, see 28 U.S.C. § 1367, dismissed all the claims with prejudice.1

       On appeal Williams principally presses her invasion‐of‐privacy claim against
Carriage House and Glick. We conclude that the district court correctly dismissed this
claim. The uncontested facts establish that Williams signed a lease consenting in advance to
periodic inspections of her apartment and that Carriage House provided her with advance
notice of the upcoming inspection on July 14, 2008. Williams alleges that she asked the
Carriage House office to refrain from entering her apartment when she was not present, but
the undisputed evidence is that she made that request only after the inspection took place.
Thus, Williams presented no evidence establishing that the inspectors intruded upon her
physical seclusion in a way that “would be offensive or objectionable to a reasonable
person.” Mills v. Kimbley, 909 N.E.2d 1068, 1079 (Ind. Ct. App. 2009) (quotation marks
omitted); see Creel v. I.C.E. & Assocs., Inc., 771 N.E.2d 1276, 1280 (Ind. Ct. App. 2002).

       Williams also reiterates without elaboration several other claims that appear in her
complaint—such as claims against her landlord for breach of contract and falsely informing
her that she was evicted—but we conclude that they lack merit. Williams failed to submit
any evidence to support these claims at summary judgment, Springer v. Durflinger, 518 F.3d
479, 484 (7th Cir. 2008), and her pro se status does not alleviate her burden to do so, see
Arnett v. Webster, 658 F.3d 742, 760 (7th Cir. 2011). Williams also fails to develop any legal
argument challenging the district court’s entry of judgment for Butts on procedural and
timeliness grounds and its grant of summary judgment against the remaining defendants.
She merely repeats allegations of her complaint and asserts that she has been “abused” by
the judicial process. We construe pro se filings liberally, but even a pro se brief must contain
“contentions and the reasons for them, with citations to the authorities and parts of the
record on which the appellant relies.” FED. R. APP. P. 28(a)(9).

                                                                                   AFFIRMED.




       1
        Williams also sued Indiana Quadel Consulting Corporation. The district court
granted Quadel’s motion for summary judgment. Williams does not appeal that ruling.